Citation Nr: 0111048	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 
1991).

3.  Entitlement to special monthly pension for a surviving 
spouse based on the need for regular aid and attendance or 
upon housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veteran

WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from December 1943 to March 
1946.  A death certificate in the claims file shows that he 
died on November [redacted], 1965.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from A June 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the appellant's application 
to reopen her claim of service connection for the veteran's 
death, DIC under the provisions of 38 U.S.C.A. § 1318, and 
special monthly pension for a surviving spouse based on the 
need for regular aid and attendance or upon housebound 
status.  


                                                      REMAND

The appellant testified at a Travel Board hearing in January 
2001 that the veteran had identified relevant service 
medical records which have not been located.  In particular, 
the appellant pointed to a letter written by the veteran in 
which he stated that he had been hospitalized in service, 
while stationed in Texas, for the same symptoms which the 
appellant testified were present at the time of his final 
hospitalization, and the veteran also described treatment 
for those symptoms while stationed overseas.  The service 
medical records associated with the file to do not reflect 
such hospitalization or treatment, but it does not appear 
that any alternate sources have been reviewed to determine 
whether the veteran's account of his treatment during 
service can be corroborated.  

Given the importance of the veteran's service medical 
records, it is the judgment of the Board that there should 
be additional VA attempts to obtain the records, and the 
veteran should be given an opportunity to submit other 
evidence.  See Hayre v. West, 188 F. 3d 1327 (Fed.Cir. 
1999).  The search to obtain additional information should 
include a through search of morning reports and records of 
the Office of the Surgeon General (SGO).  In view of the 
foregoing, appellate review of the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 (West 1991) 
must be deferred. 

As to the third issue on appeal, the appellant contends, in 
essence, that she requires the regular assistance of another 
person to perform most activities of daily living.  She 
points out that she has numerous physical disabilities, 
include poor eyesight, arthritis of multiple joints, and 
ulcers, and that she is essentially housebound.  While there 
is medical evidence relating to relevant treatment received 
in recent years in the claims file, the appellant has not 
been afforded a VA aid and attendance examination that takes 
into account her physical disabilities and mental status.  
Under these circumstances, such an examination is warranted. 

Accordingly, this case is REMANDED for the following:

1.  The RO should submit a copy of the 
veteran's DD 214 and relevant service 
records which establish his unit 
assignments during service to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, and ask USASCRUR whether 
there are any available records for the 
veteran's unit(s), such as morning 
reports or sick reports, which might 
provide information as to the dates and 
places at which the veteran sought 
medical treatment.  If USASCRUR is 
unable to locate such records, or to 
identify what sources might have such 
records, the RO should submit the DD 214 
and service records to the service 
department to request whether any 
additional information is available.  
The RO should also request a search for 
SGO records, or any other available 
records from alternate sources 
identified.  

2.  The RO should also attempt to obtain 
any additional VA clinical records of 
the veteran, including more complete 
records of a VA hospitalization in 
December 1952 and any subsequently dated 
treatment records that may be available. 

3.  The appellant should also be 
afforded the opportunity to submit or 
identify any additional medical records 
or other evidence that may be relevant 
to her appeal. 

4.  The RO should then schedule the 
appellant for a VA Aid and 
Attendance/Housebound examination. The 
examiner should take into account all of 
the appellant's physical disabilities 
and any mental impairment that may be 
present in rendering an opinion as to 
whether or not the appellant requires 
the regular assistance of another 
perform to perform activities of daily 
living, to include dressing and 
undressing, bathing, feeding herself; 
and protecting her from the hazards or 
dangers incident to the daily 
environment.  The examiner must also 
opine whether or not the appellant is 
substantially confined to her house or 
immediate premises due to her multiple 
disabilities.  The claims folder should 
be made available to the examiner for 
review.

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.

6.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

